COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-327-CR

EX PARTE


DIANNA SAUNDERS



                                    ----------

             FROM THE 43 RD DISTRICT COURT OF PARKER COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion To Dismiss.”        The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App.

P.42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See Tex. R. App. P.

42.2(a), 43.2(f).

                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 8, 2009




      1
          … See Tex. R. App. P. 47.4.